Citation Nr: 0629333	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  01-07 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a temporary total rating based on 
hospitalization in November 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to February 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2000 and August 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The June 2000 rating 
decision increased the evaluation for PTSD to 50 percent and 
the August 2002 rating decision denied entitlement to a 
temporary total rating based on hospitalization in November 
2001.  

In March 2005 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In June 2005 the Board remanded this case for further 
development.  That development has been completed.  



FINDINGS OF FACT

1.  PTSD is manifested by deficiencies in the areas of work, 
judgment, and mood; but not by total occupational and social 
impairment.  

2.  The veteran was not hospitalized for a period in excess 
of 21 days for treatment of PTSD in November and December 
2001.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).  

2.  The criteria for a temporary total disability rating 
based on hospitalization for a service connected disability 
for a period in excess of 21 days have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.29 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A June 2003 VCAA letter informed the veteran of what 
information and evidence was required to grant an increased 
evaluation of PTSD.  This notice was reiterated in a June 
2005 VCAA letter which also informed the veteran of what 
information and evidence was required to grant a temporary 
total rating for hospitalization for a service connected 
disability.      

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the June 2005 
VCAA letter stated, "Please provide us with any additional 
evidence or information you may have pertaining to your 
claim."  Thus, the veteran was advised of the fourth element 
of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denials in this case.  However, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir.  2006).  The claims were 
readjudicated in the February 2006 supplemental statement of 
the case (SSOC) which reconsidered the claims based on all 
the evidence of record.  Therefore, any timing deficiency was 
remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, service connection has already been 
established for PTSD and the veteran is seeking an increased 
evaluation and a temporary total rating based on hospital 
treatment of his service connected disability.  In Dingess 
the Court held that once service connection is granted the 
claim is substantiated, and further notice as to the rating 
or effective date elements is not required.  Dingess v. 
Nicholson.  Thus all required notice was given.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records, 
service personnel records, employment records, and VA 
hospital and outpatient treatment records have been 
associated with the claims file.  No other relevant records 
have been identified.  In addition, the veteran was afforded 
VA examinations to evaluate the current severity of his PTSD 
in May 2000, June 2003, and August 2005.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  PTSD

The veteran was initially granted service connection for PTSD 
with a 10 percent evaluation in January 1998.  An April 1998 
RO decision granted an increased evaluation of 30 percent.  
In June 2000 the RO increased the evaluation to 50 percent, 
effective March 24, 2000.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

PTSD is currently evaluated as 50 percent disabling under 
Diagnostic Code 9411.  Diagnostic Code 9411 evaluates PTSD 
according to the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 50 
percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 
(Fed. Cir. 2004).  

At VA examination in May 2000 the veteran reported that he 
lived alone but had a woman friend with whom he had been in a 
relationship for many years who was a frequent visitor.  He 
described some friends but few hobbies.  He stated that he 
worked as a school custodian and attended PTSD group 
regularly.  Examination revealed the veteran to be oriented, 
logical, coherent, friendly, and cooperative.  Mood was 
depressed, with frequent tearing, but no hallucinations, 
delusions, psychosis, excessive startle reaction, or 
excessive anxiety.  The veteran was described as being of 
average intelligence, with normal judgment, recent and remote 
memory intact, and attention and concentration somewhat 
impaired.  The diagnosis was PTSD with secondary depression, 
alcohol dependence, and drug abuse, by history, in remission.  
A Global Assessment of Functioning (GAF) score of 50 was 
assigned, reflecting serious impairment in social, 
occupational, or school functioning.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  

VA treatment records from May 2000 to June 2005 reflect 
ongoing treatment for PTSD, with several hospitalizations for 
alcohol dependence and PTSD, the most recent period of 
hospitalization being in November 2001.  

At VA examination in June 2003 the veteran reported that he 
was working as a high school custodian and that he recently 
had a job review which reported his only problem to be 
attendance.  The veteran stated that his problem with 
attendance was the result of attending PTSD group and 
psychiatric appointments.  He reported that he had been clean 
and sober for 18 months.  He stated that he lived with and 
was the primary caregiver for his mother, who had congestive 
heart disease, and that he had no friends and had not had a 
female companion in over two years.  

Examination revealed depressed mood, restricted affect, and 
passive suicidal ideation with no active plan.  He denied 
homicidal ideation and there were no obsessive compulsive or 
psychotic symptoms.  He was alert and oriented, with logical, 
coherent, and relevant thought processes.  Memory, 
concentration, and attention were moderately limited; 
insight, judgment, and impulse control were fair, and 
intelligence was estimated to be in the low average range of 
functioning.  The diagnosis was PTSD, moderate, prolonged, 
and alcohol and polysubstance dependence, in remission.  A 
GAF score of 55 was assigned, reflecting moderate difficulty 
in social, occupational, or school functioning.  DSM-IV.  

In March 2005 the veteran testified that his PTSD symptoms 
included depression, lack of sleep and isolation, that he 
attended group therapy weekly and independent counseling 
every 6 months, and that he took medication to treat PTSD.  
He stated that he continued to work as a school custodian, 
and that his employer had been working with him so he could 
continue weekly treatment, but that he had otherwise missed 
15 days of work in the prior year due to PTSD.  The veteran 
reported living alone and stated that he had work associates, 
but no friends.     

At VA examination in August 2005 the veteran reported that he 
lived alone and his employment was unstable as all custodians 
had been suspended while a private contractor decided which, 
if any, of the custodians to retain.  The VA examiner noted 
that this instability was complicated by the fact that the 
veteran had a long history of problems with other employees, 
and, most recently, had hit a fellow custodian the week prior 
to examination.  He described his activities as watching 
television and taking care of his house, with no hobbies or 
outside activities.  He stated that he had no friends and no 
family except for a sister in California.  

Examination revealed the veteran to be oriented, logical, 
coherent, pleasant and cooperative.  His mood was described 
as dysphoric, and the VA examiner noted that he did not smile 
or appreciate humor.  There were no hallucinations, 
delusions, suicidal thoughts, startle reaction, or 
hypervigilance.  The VA examiner described moderate to severe 
depression and mild anxiety.  Judgment showed impulsiveness 
while attention, concentration, and recent and remote memory 
were intact.  The VA examiner noted that family relationships 
were poor, but not primarily because of PTSD and opined that 
the veteran was not totally disabled from work, but needed to 
be working in as isolated a situation as possible.  The 
diagnosis was PTSD with depression secondary to PTSD, alcohol 
dependency in remission, and drug dependency in remission.  A 
GAF of 45 was assigned, reflecting serious impairment in 
social, occupational, or school functioning.  DSM-IV.  

The most recent VA examination reflects deficiencies in the 
areas of work, as the VA examiner stated that the veteran 
needed to be in as isolated a situation as possible; mood, 
which was described as dysphoric; and judgment, which was 
described as impulsive.  

The veteran testified in March 2005 that he had not attempted 
schooling or training in the past few years.  While the 
August 2005 VA examiner noted the veteran's family relations 
to be poor, he stated that this was not primarily because of 
PTSD.  Thinking has been found to be logical and coherent on 
examinations.  

Because the veteran has impairments in at least three of the 
six areas needed for a 70 percent evaluation, the Board finds 
that his symptoms approximate the criteria for that 
evaluation.  38 C.F.R. § 4.7.  

Although the record reflects problems with employment, an 
April 2006 letter from the veteran reflects that he has 
maintained employment.  Therefore, total occupational 
impairment has not been shown.  

The Board has considered the fact that the recent medical 
evidence seems to indicate that PTSD symptoms approximate 
total social impairment, in that the veteran has consistently 
reported living alone and having no friends or hobbies.  
However, when evaluating the level of disability of a mental 
disorder, an evaluation shall not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  
Therefore, entitlement to a 100 percent evaluation for PTSD 
is not warranted.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

While the veteran has asserted many times that PTSD 
interferes with his employment, in that he does not get along 
with other employees and has had to miss time from work to 
attend therapy, he has nevertheless maintained employment.  
The 70 percent rating contemplates impairment in the area of 
employment.  Therefore, marked interference with employment 
has not been shown.  Further, although hospitalized numerous 
times for PTSD and alcohol and substance dependency, the 
record does not reflect hospitalization for PTSD since 
November 2001.  Therefore, in considering the current 
severity of his disability, frequent hospitalization has not 
been shown and referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

Based on the foregoing, the Board concludes that, a 70 
percent rating is warranted for PTSD, but that the 
preponderance of the evidence is against a rating in excess 
of 70 percent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).  

III.  Temporary Total Rating

A temporary total disability evaluation may be granted when a 
veteran has been hospitalized in a VA or other approved 
hospital or has obtained hospital observation at VA expense 
for a service connected disability for a period in excess of 
21 days.  38 C.F.R. § 4.29 (2006).  

Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29(b).

VA hospital records reflect that the veteran was admitted 
because of drinking and feeling out of control of his 
emotions and was an inpatient from November 5, 2001 to 
November 19, 2001.  Treatment records reflect detoxification 
and anxiolytic medication with anticipated follow-up for 
PTSD.  The discharge summary gives final diagnoses of alcohol 
dependence, cocaine abuse, and PTSD.  

The veteran made an application to the Substance Abuse 
Treatment Program (SATP) and was accepted.  He was 
transferred to the SATP on November 19, 2001, where he 
remained an inpatient until discharge on December 3, 2001.  
The discharge summary from the SATP reflects that the reasons 
for admission to the program were alcohol dependency, opiate 
dependency in remission, and a history of cocaine abuse and 
that he successfully completed 2 weeks of substance abuse 
treatment and that follow-up would include PTSD follow-up and 
daily 12 step meetings.  The SATP records reflect PTSD group 
on November 19, 2001, just following admission and December 
3, 2001, just prior to discharge.  The SATP records are 
otherwise negative for PTSD treatment.  

PTSD is the veteran's only service connected disability.  He 
has asserted that his entire period of treatment from 
November 5 to December 3 was for this disability and, thus, 
he should be granted a temporary total rating.  While PTSD 
was included in the diagnosed disabilities at discharge on 
November 19, this first period of hospitalization lasted only 
15 days, and thus does not meet the criteria for a temporary 
total rating.  38 C.F.R. § 4.29.  

When the time spent in the SATP is added to this initial 
period of hospitalization, the time requirement of 
hospitalization in excess of 21 days is met, however, the 
evidence does not demonstrate that the veteran's 15 days in 
the SATP were for treatment of a service connected 
disability, but rather demonstrates that the veteran was 
treated for non-service connected alcohol dependence.   

Although the veteran attended PTSD group on the dates of 
admission and discharge, there is otherwise no treatment for 
PTSD during the SATP and a November 21 record of treatment 
regarding a lecture and discussion on feelings reports that 
the veteran monopolized the discussion and wanted to discuss 
PTSD issues, implying that these issues were not the topic of 
treatment.  

In November 2002 a clinical psychologist from the VA Medical 
Center stated that the veteran had been a patient in the PTSD 
clinic for many years and that at the time of his last 
hospitalization in the fall of 2001 his diagnoses were PTSD 
with alcohol abuse with acute intoxication.  

In March 2005 the veteran testified that he continued to 
receive treatment for PTSD during the SATP.  He stated that 
he started to have a drinking problem just after getting out 
of service.  His representative argued that he was never 
discharged from the first period of hospitalization and that 
the entire period from November 5 to December 3 was treatment 
for PTSD.  

Despite the testimony, the record clearly reflects that the 
veteran attended PTSD group therapy only on the dates of 
admission and discharge to the SATP, and the period of 
inpatient treatment was otherwise to treat alcohol 
dependence, which is not a service connected disability.  

Further, the representative's argument that the veteran was 
never discharged from the first period of hospitalization and 
thus the entire period should be treated as one 
hospitalization for PTSD is in direct conflict with the 
evidence of record, which includes the November 19 discharge 
summary, reflecting that the veteran was discharged to the 
SATP.  

The veteran has suggested that alcohol abuse is connected to 
PTSD.  Alcohol abuse can be recognized as acquired secondary 
to, or as a symptom of, a service connected disability.  
Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  However, 
there must be clear medical evidence establishing that the 
alcohol abuse is indeed caused by a veteran's primary service 
connected disability.  Allen at 1381.  

At the most recent VA examination, the veteran reported that 
he had not used alcohol or drugs since 2001.  He stated that 
he began drinking in service and so the VA examiner noted 
that alcohol dependence was considered a primary illness, 
although the veteran believed that his drinking increased 
significantly after the in-service stressor event.  

In a November 2005 addendum, the VA examiner specifically 
stated that, as drinking began in service, prior to the 
development of any PTSD symptoms, it was considered a primary 
disability.  

The VA examiner added that any psychiatric disorder can 
increase the probability of alcohol use, and he could not 
state whether drinking would have continued throughout the 
veteran's life if PTSD had not been present, but he opined 
that it was at least as likely as not that it would have 
based on the fact that drinking preceded PTSD.  

Therefore, there is no medical evidence demonstrating that 
alcohol dependence, for which the veteran was treated from 
November 19 to December 3, 2001 is the result of PTSD.  While 
the veteran himself has made the claim of a relationship 
between alcohol dependence and PTSD, as a layperson, he is 
not competent to express an opinion as to medical causation 
of alcohol dependence, as he has not claimed, nor shown, that 
he is a medical expert, capable of rendering medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The only competent medical opinion of record regarding the 
relationship between PTSD and alcohol dependence opines that 
it is at least as likely as not that the veteran would have 
continued drinking even in the absence of PTSD.  Therefore, 
there is no basis to award a temporary total rating as the 
first period of hospitalization, to treat PTSD, lasted only 
15 days, and the SATP program was for treatment of non-
service connected alcohol dependence, with secondary PTSD 
group therapy occurring on no more than 2 days.  38 C.F.R. 
§ 4.29.  



ORDER

An increased evaluation of 70 percent for PTSD is granted.  

Entitlement to a temporary total rating based on 
hospitalization in November 2001 is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


